207 F.2d 959
Leonard FARLEY, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 11858.
United States Court of AppealsSixth Circuit.
Nov. 4, 1953.

Henry C. Lavine, Cleveland, Ohio, for appellant.
John J. Kane, Jr., U.S. Atty. Cleveland Ohio, for appellee.
Before ALLEN, MARTIN, and MCALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the arguments of counsel in open court, and the defense of entrapment being properly before the district court for adjudication as a question of fact, and there appearing no prejudicial error on the conduct of the case or in the judgment of the district court.


2
Now, therefore, it is ordered, adjudged, and decreed that a judgment of the district court be and is hereby affirmed.